The Brink’s Company Second-Quarter 2013 Earnings Conference Call NYSE:BCO July 25, 2013 Exhibit 99.2 Forward-Looking Statements These materials contain forward-looking statements.Actual results could differ materially from projected or estimated results. Information regarding factors that could cause such differences is available in today's release and in The Brink’s Company’s most recent SEC filings. Information discussed today is representative as of today only and Brink's assumes no obligation to update any forward-looking statements. These materials are copyrighted and may not be used without written permission from Brink's. 2 The Brink’s Company Ed Cunningham Director - Investor Relations Highlights of Second-Quarter Results GAAP EPS $.27 vs $.71 Non-GAAP Summary: •EPS $.44 vs $.48 •Segment margin 5.9% vs 6.0% •Revenue up 6% (8% organic growth) Note:See reconciliation to GAAP results in Appendix 4 The Brink’s Company Tom Schievelbein Chairman, President and Chief Executive Officer CEO Overview •Second Quarter •International margin 6.5% vs 6.1% •North America margin 4.1% vs 5.7% •2013 Outlook Affirmed •Segment margin 6% to 6.5% •Organic revenue growth 5% to 8% 6 CEO Overview - International Operations •Latin America •Second-quarter profit growth led by Venezuela, Mexico, Argentina •Expect continued growth in 2nd half •Europe - slight profit decline expected in •Asia-Pacific - continued improvement expected 7 CEO Overview - North America •Continued price/volume pressures •CIT: Focus on cost, productivity, pricing •Shift mix to higher-margin solutions •Strengthen leadership, IT capabilities •Profit growth expected in 2014 •7% margin target in 2016 8 CEO Overview •Strategy Update •Maximize profits in North America, Europe •Invest in Latin America, adjacent markets •Capital spending reduced •New senior leadership team in place, focused on profit growth and shareholder value 9 The Brink’s Company Joe Dziedzic Vice President and Chief Financial Officer Review and Outlook 2Q13 Non-GAAP Results ($ millions, except EPS) Note:See reconciliation to GAAP results in Appendix 11 Non-GAAP EPS:2Q12 Versus 2Q13 12 2Q13 Non-GAAP Segment Results Revenue Segment Operating Profit —8% organic growth, 2% unfavorable currency impact —10% organic growth in International —North America flat —International up $7 —North America down $4 —Unfavorable currency impact of $2 ($ millions) Note:See reconciliation to GAAP results in Appendix 13 Non-GAAP Cash Flow, Capital Investment and Net Debt 14 ($ millions) (a)See reconciliation to GAAP results in Appendix (b)From continuing operations Net Debt (a) Capital Expenditures and Capital Leases(b) Non-GAAP CFOA(a) (b) 14 2013 Outlook Non-GAAP —Organic growth 5% to 8% —Unfavorable currency impact 2% to 4% Assumptions vs 2012 Note:As of July 25, 2013 Revenue Non-GAAP Segment Margin Rate —North America 2% to 3% —International 7% to 8% —Total segment 6% to 6.5% Other Metrics —Non-segment expense $41 —Interest expense $24 to $27 —Non controlling interest $17 to $20 —Tax rate 36% to 39% —Capital expenditures / leases flat at $205 —Growth in Latin America; North America and Europe flat —Venezuela devaluation full year impact of $100 million, 2% of total revenue —Continued price/volume pressure partially offset by cost actions —Decline from productivity spend, Venezuela devaluation and slight decline in Europe offset by Latin America growth —Slight decrease —Increase from recent acquisitions —Continued focus on returns Outlook 15 The Brink’s Company Second-Quarter 2013 Earnings Conference Call NYSE:BCO July 25, 2013 Appendix - Legacy Liabilities Legacy Liabilities at December 31, 2012 Estimated Contributions to U.S. Plans 2012A US Pension 14 29 42 44 38 UMWA 0 0 0 0 0 0 Black Lung/Other 7 5 5 5 4 4 Total 19 34 47 48 42 ($ millions) Under- funding Under- funding Note:Above amounts based on actuarial assumptions at December 31, 2012.If rates had been 1% higher at December 31, 2012, our U.S. pension plan & UMWA liabilities would have been $125 million and $51 million lower, respectively.See page 62 of the Company’s 2012 Annual Report on form 10-K. 18 Appendix Non-GAAP Reconciliations (a) To eliminate results of additional European operations we intend to exit in 2013.Operations do not currently meet requirements to be classified as discontinued operations. (b) To eliminate a $1.1 million adjustment to the amount of gain recognized on a 2010 business acquisition in Mexico as a result of a favorable adjustment to the purchase price received in the first quarter of 2013. (c) To eliminate currency exchange losses related to a 16% devaluation of the official exchange rate in Venezuela from 5.3 to 6.3 bolivar fuertes to the U.S. dollar in February 2013. (d) To eliminate employee benefit settlement losses in Mexico. (e) To eliminate expenses related to U.S. retirement plans. (f) To adjust effective income tax rate in the interim period to be equal to the midpoint of the estimated range of the full-year non-GAAP effective income tax rate.The midpoint of the estimated range of the full-year non-GAAP effective tax rate for 2013 is 37.5%. GAAP Basis Additional European Operations to be Exited (a) Gains& Losses on Acquisitions & Dispositions (b) Monetary Asset Remeasurement losses in Venezuela (c) Employee Benefit Settlement & Severance Losses (d) U.S.
